Smiti-i, C. J.,
(dissenting in part).
I am unable to concur in the conclusion reached by my Associates with reference to the assessment of lands in section 3. The statute here drawn in question is chapter 89 of the Laws of 1912, which provides that the lands rolls furnished the county assessor by the auditor shall be—
“ruled and headed for the assessment of lands so as to show the following, to wit: Number of assessment; name of owner; division of section; section; township; range; east or west; number of acres and valuation of cultivated lands; number of acres and valuation of wild and uncultivated land, excluding timber; estimated number of feet of timber thereon, and valuation of the. timber; total number of acres of country lands; valuation of land in cities, towns and villages, excluding improvements and buildings thereon; valuation of improvements and buildings on property in cities, towns and villages; grand total valuation.”
The case made by the record is this: Appellee is the owner of certain lands in Quitman county in sections 3 and 11, township 26, range 1 east. In 1913 the blanks in the assessment roll with reference to section 11, under the headings “Number of Acres of Wild and Uncultivated Lands,” “Valuation of Wild and Uncultivated Lands Excluding Timber,” “Estimated Number of Feet of Timber Thereon,” and “Valuation of the Timber Thereon, ’ ’ were ail filled out, and the two values —that is, of the land excluding timber and of the timber thereon — were carried forward under the heading “Grand Total Valuation.” With reference to sec*581tion 3, the blanks were not filled in under the headings “Estimated Number of Feet of Timber Thereon,” and the “Valuation of the Timber Thereon;” the land being assessed simply under the heading “Number of Acres of Wild and Uncultivated Land” and “Valuation of Wild and Uncultivated Lands Excluding Timber,” the valuation under this last heading being carried forward under the heading “Grand Total Valuation.”
On November 30, 1914, the revenue agent notified the tax collector that “standing timber belonging tb and owned by persons as per sheets hereto attached, has escaped taxation during the year 1913 by reason of not being assessed,” and directed him to “make the proper assessment of said property by way of and additional assessment,” etc. The tax collector complied with this direction and reported the additional assessment made to the board of supervisors. On objection being interposed by appellant, this assessment was disapproved by the board, whereupon the revenue agent appealed to the court below, and obtained a reversal of the order of the board of supervisors and an approval of the additional assessment as made by the tax collector. The grounds upon which we are asked to reverse the judgment of the court below approving this assessment are:
“ (1) That the act of 1912 is a directory and not a mandatory statute, and that, being directory, a disregard of its provisions by the assessor and the board of supervisors did not put an end to the power of these officers to proceed in the matter of assessment of the lands, and that-the approval'of the roll by the board of supervisors was res adjudicaba and conclusive.
“ (2) That whether the act be considered as directory or mandatory, it is void because obnoxious to section 112 of the Constitution of Mississippi, and to section 1 of the fourteenth amendment to the Constitution ■ of the United States.”
*582It will be observed that tbe purpose of the enactment of chapter 89, Laws of 1912, in so far as the matter here in controversy is concerned, is, as disclosed by its. title, simply “to provide a better form of land assessment roll.” No purpose is disclosed either in the title or in the body of the statute to tax timber growing on land, as such. In the light of our current history it seems clear that the purpose of the legislature in requiring the assessment rolls to show the separate valuation of the land, and of the timber growing thereon was to insure that one of the most valuable factors which make up the value of some land, to wit, the timber growing thereon, would be taken into consideration by the assessor and the board of supervisors, so that the state might receive taxes on the full value of the land. The provision for listing these separate values is in no sense for the protection of the individual, but solely for the protection of the state and as a guide to its officials in making the assessment. If I am correct in this, then it follows from the authorities that this provision of the statute is directory, and not mandatory, and that a failure to observe it does not avoid the assessment. In State v. Phillips, 137 Mo. 259, 38 S. W. 931, it was said that:
“There are undoubtedly many statutory requisitions intended for the guide of officers in the conduct'.of business devolved upon them, which do not limit their power, or render its exercise in disregard of the requisitions ineffectual. Such generally are regulations designed to secure order, system and dispatch in proceedings, and by a disregard of which the rights of parties interested cannot be injuriously affected. Provisions of this character are not usually regarded as mandatory, unless accompanied by negative words, importing that the act required shall not be done in any other manner or time than that designated.”
*583But when the requisitions prescribed are intended for the protection of the citizen, and to prevent a sacrifice of his property, and by a disregard of which his rights might be, and generally would be injuriously affected, they are not directory but mandatory. They must be followed or the acts done will be invalid. The power of the officer in all such cases is limited by the measure and conditions prescribed for its exercise. This case is cited with approval by Mr. Cooley in his work on Taxation (third edition, vol. 1, page 480), where he states that: '
“The same rule in nearly the same terms has been laid down in other cases, and it seems a sound <• and just rule, and may reasonably be believed to be in accord with the legislative will in the cases to which it is applicable. All legislation- must be supposed to take into account the possible, if not probable, mistakes and irregularities of officers in executing the provisions of the law, and it is hardly reasonable to infer an intent on the part of a legislative body, that a failure of administrative officers to comply with any provision made for the benefit of the state exclusively, or merely as a guide in orderly proceedings, should deprive the state of all benefit to be derived from a compliance with other provisions that embody the main purpose and object of the law. Nor, on the other hand, is it to be supposed the legislature intended its .own securities for the protection of individual rights and property should be disregarded with impunity.”
One of the variations of the rule here under consideration was laid down by Mr. Cooley in this book (volume 1, page 476) as follows:
“The form the question most commonly assumes is this: Some official act which the law provides for, and which constitutes one step to be followed by others in reaching a specified result, having failed to be taken, does the authority to proceed toward the intended result terminate when that particular step has been neglected, *584or may the proceeding go on to a conclusion, treating the neglect as immaterial? If the proceeding fails at that point, the requirement of the official act which has been neglected is said to he mandatory, hut if it may still proceed the requirement is directory only; that is to say, the law directs that particular act to he performed, but does not imperatively command it as a condition precedent to anything further.”
I understand my Associates to hold that chapter 89 of the Laws of 1912 in this connection is mandatory, that the assessment of the land in section 3 is void because of the failure of the tax assessor to follow its requirements, and therefore the land has escaped taxation. If this is true the state was not entitled to the taxes collected thereon under the assessment, and in the event appellee had failed to pay the same the land could not have been sold therefor. Moreover, if the assessment of the land in section 3, made in 1913, is void, tlien of course the matter stands as if no assessment whatever had been made, and therefore any assessment made afterwards, by whatever name called, must be such as would have been valid in the first instance. Consequently it follows that the additional assessment here in question of the land in section 3, and which' my Associates have approved, is void for the reason that there is no pretense that this additional assessment is of the entire value of the land, but is admittedly based on the value of only one element or factor thereof; that is, the standing timber growing thereon. If the original assessment of this land is void because of the failure to include in the valuation thereof the value of the standing timber growing thereon, it necessarily follows-that the present assessment, which takes into consideration only the value of the timber, and leaves out of view the value of the land itself, is also void.
I am also very much inclined to the opinion that, conceding the provision of the statute here in question *585to be mandatory, the assessment actually made is res judicata. My Associates. correctly hold that the assessment of the land in section 11 is res judicata, and while they expressly decline to set forth their reason for so doing, I am sure that it is because of the fact that an estimate, though inaccurate, of the value of the timber, was given, and therefore that element of value was passed on by both the assessor and the board of supervisors. Suppose, instead of figures having been written under the heading “Valuation of Timber Thereon,” there had been written the word “Nothing.” It would necessarily have followed that the assessment would have been res judicata,' for the board and the assessor by reason thereof would necessarily have adjudged the timber to have been of no value. It seems to me that the same result would follow when the column of the roll containing this heading is left blank, for in my judgment the failure to state any value at all should be held to be equivalent to the statement that the value was “nothing.” If it is true, as my Associates say, “that the roll affirmatively shows that the land was timbered,” it seems to me that it necessarily follows that it was assessed as timbered lands, and therefore that the assessor and the board took that element of value into consideration in making the assessment.
I am of the opinion that the provision of the statute here under consideration is directory merely, and that, while the assessor and the board of supervisors may have failed to take into consideration one of the elements which go to make up the value of the land, to wit, the timber growing thereon, in estimating its value, that nevertheless the approval of the roll is conclusive of the question here involved, and therefore the constitutionality of the statute does not arise. Consequently I deem it improper for me to express an opinion thereon.